Citation Nr: 0416548	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-08 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
syringomas and pseudofolliculitis barbae (skin disability), 
currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of a head injury, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The veteran testified 
before the undersigned Veterans Law Judge at a hearing at the 
RO in December 2003.  

It appears from his testimony at the December 2003 hearing 
that the veteran is raising the issue of entitlement to a 
total rating based on individual unemployability. This issue 
is referred to the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The record includes VA treatment reports through April 2003.  
The veteran testified at his personal hearing in December 
2003 that he received treatment at VA facilities for both his 
skin disability and residual head injury after April 2003.  
He stated that he received a CAT scan sometime in October 
2003 and also treatment for headaches after April 2003.  The 
veteran also stated that he has been to a VA dermatologist 
since April 2003 for his service-connected skin disability.  
These records must be included in the file before 
adjudication can be made. 

The veteran further testified that his skin disability and 
residual head injury have worsened since the most recent VA 
examinations in April 2002.  While a new examination is not 
required simply because of the time has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Although the Board regrets further delay in 
appellate review, the Board believes new examinations are 
required, especially in light of the recent treatment for 
both disabilities.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any appropriate action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio, supra;Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  A 
record of his notification must be 
incorporated into the claims file.

2.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the disorders at issue 
since April 2003.  The VBA AMC should 
then request all pertinent medical 
records from these providers.  

3.  After completion of #1-2 above, the 
veteran should be afforded VA 
examinations to determine the nature and 
severity of the veteran's service-
connected syringomas and 
pseudofolliculitis barbae and residuals 
of a head injury.  The claims folder, and 
a copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  For the skin disability, 
the previous and revised criteria for 
rating skin disabilities must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Both 
examiners are also asked to address the 
veteran's service-connected disability as 
to the degree of interference it imposes 
on the veteran's ability to obtain and 
maintain gainful employment.  All 
necessary tests and studies should be 
conducted.  Detailed reasons and bases 
for all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.  The veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




